NE)F|. 245C (Rev. l l/l6) Amended Judgment in a Crimina| Case (NOTE: ldentify Changes with Aslerisks (*))
Sheet E

 

UNITED STATES DISTRICT COURT
Northern District of Florida

UNITED STATES OF AMERICA AMENDED JUDGMENT IN A CRIMINAL CASE
v.
DEANGELO O. BLACK Case Number: 3:17cr55-001fl\/ICR
a/k/a “DEAGO” USM Number: 25629-017

Date of Original Judgment: Oetober l(), 20171 Ranclail Locl<hart (Appointed - AFPD)

 

 

(Or Dcrte oflasl Amemz'ed Judgmem) Det`endant’s Attomey
Reason for Amendment:

Correclion ofSenlcncc on Remand (18 U.S.C. 3742(t)(1) and (2))
|:§ Reduction of Sentence for Changed Circumstanccs (ch. R. Crim.
P. 35{£)})

[:E Correction of Sentence by Sentencing Courl (Fed. R. Crim, P. 35(3))
[:i Correction of Sentence for Cierical Mistake (Fed. R. Crim. P. 36)

i:| Moditicatiou of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3533(e))
l:l Moditication of lmposed 'E`erm of Imprisonment for Extraordinary and
Compelling Reasons (18 U.S.C. § 3582(c)(l))

l:| Modification of lmposed Tcrm of lmprisonment t`or Retroaclivc Amendment(s)
to tile Sentcncing Guide|ines (18 U.S.C. § 3582(0}(2))

|:I Direct Molicn to District Couit Parsuant to |:l 28 U.S.C, § 2255 or
|:\ 13 U.S.C. § 3559{c)(7)

I:] Modilicaliun of Resfitution Order {l 3 U.S.C. § 3664)

\._/\_»‘\-./\.»‘\./\.J\¢./\./\-/\-/\¢J\-/\_/\-/\_/

THE DEFENDANT:
pleaded guilty to count(s) One, Two, Three and Four of the lndictment on June 27, 2017

 

[] pleaded nolo contendere to count(s)

 

which was accepted by the court.
E:] Was found guilty on count(s)

 

after a plea cf not guilty.
The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense foense Ended Count
21 U.S.C. §§ 841(3)(1) Distribution of 5 Grains or l\/lore ofMethamphetarnine March 15, 2017 One

and (b)(l)(B)(viii) March 23, 2017 Three

21 U.S.C. §§ 841(21)(1) Distribution of 50 Grarns or More cf Methamphetarnine March 22, 2017 Two

and (b)(l)(A)(viii)

18 U.S.C. § 922(§)(1) and Possession of a Firearrn by a Convicted Felon March 28, 2017 F our

18 U.S.'C. § 924(3)(2)

The defendant is sentenced as provided in pages 2 through ___ 7 of this judgment The sentence is imposed pursuant to
the Sentencing Ref`ol‘m Act of 1984.

l____l The defendant has been found not guilty on count(s)

 

l:] Count(s) il is l:l are dismissed on the motion of the United States.

lt is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or maiiing address until atl fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant most notify the court and United States attorney of material changes in economic circumstances

 

January 2, 2019

 

Date of lrnposition of ludgment

gl\»’[. Casey Rodgers, United States Distriet Judge

nam man
M l

Narne and Title oUudge 0

January /g

Date

 

 

, 2019

 

NDFL 245C (Rev. l l!ié} Ameuded Judgment in a Criminai Case

 

Sheet 2 _ imprisonment ( (NOTE: ldcntify Changes with Asterisks (*))
Judgment- Pagc 2 of _{__”l
DEFENDANT: DEANGELO O. BLACK a/k/a “DEAGO”
CASE NUMBER: 3: i 7cr55-001/MCR
IMPRIS ONMENT

- The defendant is hereby committed to the custody of the Federai Bureau of Prisons to be imprisoned for a total term oi`:

§

132 months imprisonment as to each of Conuts One, Two and Three; and a term of 120 months imprisonment
as to Count Four, with all counts to run concul'rently, one with the other. "‘

The court makes the foilowin g recommendations to the Bureau of Prisons:
The court recommends that the defendant be re-designated for service of his sentence at FCI .`lesup, Georgia. *

The defendant's identity as a cooperator has been made public; therefore, the court recommends that the BOP take this into
account and that the defendant be designated appropriately The court recommends that the defendant be designated to a Bureau
of Prisons facility for confinement so as to ensure the defendant's safety based on his known status as a cooperator.

The court identifies the defendant as a person in need cfa focused, intensive substance abuse treatment program, both during
incarceration and on reentry through a residentiai reentry center.

The court recommends the defendant’s piacement into the BOP’s Residential Drug Abuse Program. Additionaiiy, while awaiting
placement into RDAP, or, if deemed ineligible for RDAP due to the time of sentence, or for any other reason, the court orders the
defendant to complete Drug Education classes and fuily participate in the BOP’s nonresidentiai drug abuse treatment program

Further, the court strongly recommends that the defendant participate in any cognitive behavioral therapy programming available

The defendant is remanded to the custody of the United States l\/iarshal.

The defendant shali surrender to the United States Marshal for this district:

|:] at __m m a.ln. |:i p.m. on

1___] as notified by the United States l'vlarsbal.

 

The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

|:i before 2 p.m. on

 

i:| as notified by the United States Marshai.

|:i as notified by the Probation or Pretrial Services Office.

RETURN

lhave‘executed this judgment as follows:

211

Defendant delivered on to

 

, With a certified copy of this judgment

 

 

UNITED STATES MARSHAL

By

DEPU'I`Y U`NlTED STATES MARSHAL

 

NDFL 245C {Rev. t 1116) Amended judgment in a Crirninal Case `
Shect 3 4 Supervised Rciease ( (NOTE; ldentit`y Changes with Asterisks (*))

 

Judg:nent#i’age 3 of 7

 

DEFENDANT: DEANGELO O. BLACK a!k/a “DEAGO”
CASE NUMBER: l 3: l7cr55-()0i/MCR

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a total term of : 5 years. This consists of 4 years as to Counts 0ue
and Three; 5 years as to Count Two; and 3 years as to Count 4, with all counts to run concurrently, one with the other.

MANDAT(}RY CONDITIONS

You must not commit another federai, state or local crime.
. You must not unlawfully possess a controlled substance
3. You must r'eh'ain from any unlawful use of a controlled substance. You must submit to one drug test within iS days of release from
imprisonment and at ieast two periodic drug tests thereafter, as determined by the court
1:| The above drug testing condition is suspended, based on the court's determination that you

pose a low risk of future substance abuse. (check Japp!icab!e)

wm

 

4. |X| You must cooperate in the coiiection ofDNA as directed by the probation officer. (check Japplicable)

5. f:| You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, er seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, wori<, are a student, or were convicted of a qualifying offense (check yapph'cabie)

6. 1:} You must participate in an approved program for domestic vioience. (check yapplicable)

You must comply with the standard conditions that have been adopted by this court as weli as with any other conditions on the attached t
Pag€- . §

 

NDFL 245€ (Rev. i ll 16) Amended .ludgnient in a Criininal Case

 

 

Slieet 3A _ Supcrvised Release ' ( (NOTE: ldeiitify Citahgcs with Asterisks (*)}
.ludgmeiit#l°age 4 of 7
DEFENDANT'. DEANGELO O. BLACK a/'k/a “DEAGO”
CASE NUMBER: 3:l7ci'55-00i/MCR

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the foilowing standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior white on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

1.

ll.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
reiease from irnprisonrnent, uniess the probation officer instructs you to report to a different probation office or within a different
time frame.

Alter initially reporting to the probation office, you wili receive instructions from the couit or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

You must answer truthfuliy the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your iiving
arrangements (such as the people you live with), you must notify the probation officer at ieast 10 days before the change lf notifying
the probation officer in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must aiiow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of empioyinent, unless the probation officer excuses you from
doing so. lf you do not have fuii-time employment you must try to find fuli-tinie employment, unless the probation officer excuses
you from doing so. lf you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possibie due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in eriminai activity. if you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

if you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (inciuding an orgaiiization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risl<.

You must follow the instructions of tire probation officer related to the conditions of supervision

U.S. 'Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Ovei'vi`ew of Probafion and Siipeiyi'sed
Relecise Condi'tioiis, available at: www.uscourts.gov.

Defendant's Signature Date __

 

 

 

 

NDF]_. 245C (Rev. l ill 6) Atneiided Judgmcnt in a Criminal Case
Slieet 3[) - Supervised Releasc ((NO'i`E: ldeiitify Chaiigcs with Asterisks (*))

 

Judgmeirt-Page 5 gm of 7

DEFENDANT: DEANGELO O, BLACK a/k/a “DEAGO”
CASE NUMBER: 3:170r55-001/'MCR

SPECIAL CONDITIONS OF SUPERVISION

l. You will be evaluated for substance abuse and mental health and referred to treatment as determined
necessary through an evaluation process. Treatment should include participation in a Cognitive Behavior
Therapy program. You Will be tested for the presence of illegal controlled substances or alcohol at any time
during the term of supervision

2. You Will submit your person, propei'ty, house, vehicle, to a search conducted by a United States probation
officer. F ailure to submit to a search may be grounds for revocation of release. You must warn any other
occupants that the premises may be subject to searches pursuant to this condition An officer may conduct a
search pursuant to this condition only when reasonable suspicion exists that you have violated a condition
of your supervision and that the areas to be searched contain evidence of this violation Any search must be
conducted at a reasonable time and in a reasonable manner'.

 

NDi"i_, 245C (Rev. E l/lG) Amended Judgment in a Crimitial Case

 

 

Shect 5 j Criminal Monetary Penaities ( (NOTE: identify Changes with Asterisks (*))
Jutigment j Page 6 Of W'r'
DEFENDANT: DEANGELO O. BLACK a/k!a “DEAGO”
CASE NUMBER: 3 : l?chS-OU i /MCR

CRIMINAL MONETARY PENALTIES

Tiie defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 400.0(} $ 0 - none $ 0 - waived $'0 - none
i:l The determination of restitution is deferred until . An Amended erdgment in a Crr`mir:al Case (AO245C) will be entered

after such determination
m The defendant must make restitution (inclu<iing community restitution) to the following payees in tire amount listed below.
lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column beiow. However, pursuant to 18 U.S.C. § 3664(i), all nonfederai victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
ToTALs $ $

|:| Restitution amount ordered pursuant to plea agreement $

i:| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of tire judgrnent, pursuant to 18 U.S.C. § 3612(i]. Ail of the payment options on Siieet 6 may be subject
to penalties for delinquency and defauit, pursuant to iS U.S.C. § 36£2(g).

[:i The court determined that the defendant does not have tire ability to pay interest and it is ordered that:
|:i the interest requirement is waived for the |:i fine g restitution

i:l the interest requirement for the E:i fine i:] restitution is modified as follows; \

* Justice for Victims ofTraffrcking Act of 201 5, Pui). L. No, 114-22.
** Findings for the total amount of losses are required under Chapters 109A, iiO, iiOA, and 113A of Title 18 for offenses committed on or

after September i3, 1994, but before April 23, 1996.

 

NDFL 245€ (Rev_ li/ 16) Ainended Judgmcnt in a Criminal Case
Slleet 6 _ Scheduie of Payrnents( (NO'l`E: Identify Changes with Asterisks (*))

 

Judgment - Page 7 of 7

 

DEFENDANT: DEANGELO O. BLACK a/l</a “DEAGO”
CASE NUMBER: 3:1701'55-00i/MCR

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as foilows:

A § Lump sum payment of $ 40Q:'QW0 Special Monetary Assessment, due immediately
l:l not iater than , or
l:l in accordance with l:l C, l:l D, l:l E, or l:l F below; or

B i:___l Payment to begin immediately (may be combined with l:l C, l:l D, or l:l F below); or

C |___:l Payrnent in equal "__ (e.g., week!y, monrhly, quarterly) installments of $ over a period of

` (e.g., months or years), to commence _ (e.g.. 30 01'60 dnys) after the date of this judgment; or
D l:l Payment in equal (e.g.. week!y, rzlonfhiy, quarterly) instaiil‘nents Of $ m OVCI‘ a period Oi`
______ (e.g.. months or yecn-s), to commence _m__ (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E l:l Payment during the term of supervised release wili commence within (e.g., 30 01'60 days) after release from

imprisonment The court wiii set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F |:l Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penaities is due
during the period of imprisonmentl All criminai monetary penalties, except those payments made through the Federal Bureau of Prisons’
initiate Financial Responsibiiity Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l::l joint and Several

Defendant and Co-Defendant Names and Case Numbers (:`nc{ndr'ng defendant numberj, Total Amount, .loint and Severai Amount,
and corresponding payee, if appropriate

l:l The defendant shall pay the cost of prosecution
l:l The defendant shall pay the following court cost(s):

l:l The defendant shall forfeit the defendant’s interest in the foiiowing property to the United States:

Payments shall be applied in the foilowing order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JV'I`A assessment, (8) penalties, and (9) costs, including cost of prosecution and coult costs.

 

